Citation Nr: 1724993	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to April 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a February 2011 rating decision issued by the RO in Portland, Oregon.  Jurisdiction has been transferred to the RO in Atlanta, Georgia.

In the April 2009 rating decision, the RO denied service connection for PTSD.  The RO denied service connection for sexual dysfunction in the February 2011 rating decision.

The Board notes that the claim of service connection for a psychiatric disability was certified to the Board as a new claim for service connection for PTSD.  The Board observes, however, that service connection for a psychiatric disability (claimed as a mental disorder and adjudicated as a nervous condition) was previously denied by the RO in a final rating decision.  Under these circumstances, the Board is obligated by statue to consider whether new and material evidence has been received to reopen the claim, prior to addressing the merits of the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  The issue has been characterized more broadly in order to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that in the appellant's substantive appeal received in September 2013, he requested a hearing before a Veterans Law Judge.  However in correspondence received in December 2016, he withdrew his request for a hearing.

The Board also observes that in correspondence received in December 2016, the appellant's representative requested, in part, that the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) be remanded for further development.  This issue, however, is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

The issues of entitlement to service connection for a psychiatric disability and sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO denied service connection for a nervous condition (claimed as a mental disability).  Although the appellant was notified of the RO's decision and his appellate rights in a May 1989 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final April 1989 rating decision denying service connection for nervous condition includes VA and private medical evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1989 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 1988); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1988).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Law
	
In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The claim of service connection for a nervous condition, claimed as a mental disability, was denied in an April 1989 rating decision because service treatment records were negative for complaints of, findings of, or treatment for a nervous condition.  Additionally, there was no evidence of treatment for a psychiatric condition within one year of separation from active duty or any time thereafter.

The Veteran was notified of his appellate rights in a May 1989 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  The Veteran does not contend otherwise.  Thus, the RO's April 1989 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran seeks to reopen his previously denied claim of service connection for a mental disability, now claimed as PTSD.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the April 1989 rating decision included the Veteran's service treatment records and VA medical records noting treatment for alcohol abuse, but no finding of a mental disability.  

The evidence received since the final April 1989 rating decision includes additional post-service VA and private medical records demonstrating treatment for mental disorders, to include PTSD.  Also of record is the report of a June 2013 VA examination indicating that the Veteran does not have a psychiatric disability that meets the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  A September 2016 private opinion is also of record.  The private physician assessed a number of psychiatric disabilities, to include PTSD, and specifically indicated that the diagnosed PTSD is related to a military sexual trauma.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final April 1989 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  In this regard, the previous claim was denied because there was no evidence of a current mental disability.  As detailed herein, the evidence subsequent to the April 1989 rating decision demonstrates treatment for a number of psychiatric disorders.  Additionally, the medical evidence notes a diagnosis of PTSD and suggests that the condition may be due to the Veteran's active service.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current psychiatric disability is related to his active service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The Board finds that additional development is needed prior to adjudicating the service connection claims on appeal.

The Board finds that the medical evidence is insufficient to determine the claim of service connection for a psychiatric disability.  In this regard, the Board observes that there are conflicting medical opinions of record regarding whether the Veteran currently has a psychiatric disability and whether such condition is related to active service.  For example, the Veteran was provided a VA examination in June 2013.  Following evaluation of the Veteran and a detailed review of the medical evidence, the examiner concluded that the Veteran did not have a mental disorder that conformed with the DSM-IV criteria.  In so finding, the examiner noted that the Veteran over-endorsed trauma-related symptoms, omitted items, endorsed items inconsistently, and endorsed highly unusual symptoms, thus making an invalid profile.  He also noted that the Veteran's PTSD stressor varied in important detail which caused considerable difficulty in drawing any reliable conclusions about the Veteran's military sexual trauma.  With regard to potential markers indicating military sexual trauma, the examiner determined that the markers did not reflect significant changes in behavior to support the occurrence of military sexual trauma.  

Alternatively, in the report of a September 2016 private medical examination, the examiner diagnosed a number of psychiatric disabilities, to include PTSD based on the DSM-V criteria.  The Board notes the RO certified the Veteran's appeal to the Board in May 2014; therefore, this claim is governed by DSM-IV.  Accordingly, while the Board acknowledges that the DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must be considered using the DSM-IV criteria.  Notwithstanding, the physician opined that the condition was due to the sexual assault during military service.  However, the physician did not discuss the inconsistent statements provided by the Veteran regarding the military sexual trauma.  

In light of the foregoing, the Board finds that a remand is required in order to obtain an additional VA medical examination and opinion. 

With regard to the Veteran's claim of service connection for sexual dysfunction, the Veteran was provided a VA examination in June 2013.  The examiner diagnosed erectile dysfunction and determined that the condition was not caused by the Veteran's PTSD.  However, he did not provide an opinion regarding direct service connection.  Additionally, the Board notes that in a September 2016 private opinion, the physician concluded that the Veteran's erectile dysfunction was due to the in-service sexual assault, but did not provide a rationale to support her finding.  As such, the Board finds that an additional VA examination should be provided on remand.

In correspondence received in September 2016, the Veteran's representative reported that the Veteran was unemployable due to his PTSD.  In support of this contention, he submitted a statement noting that the Veteran had been awarded disability benefits from the Social Security Administration (SSA).  Although the Veteran provided a letter confirming that disability benefits had been awarded for PTSD, anxiety and depression, no other records from the SSA have been associated with the claims file.  Records from SSA are potentially relevant to the appellant's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Lastly, in a private medical opinion received in November 2016, the physician noted, in part, that she had treated the Veteran since February 2016.  However, records regarding private psychiatric treatment have not been associated with the claims file.  In light of the foregoing, efforts should be made to obtain outstanding medical records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask him to submit or identify any additional medical records relevant to his claims, to include records from the physician who provided the correspondence received in November 2016.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the appellant's claims.

2.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should identify all psychiatric disabilities found on examination.  For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

In providing the requested medical opinion, the examiner should comment on the relevant evidence of record, to include the September 2016 private medical examination diagnosing the appellant with PTSD due to sexual assault during military service.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his psychiatric disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated by his psychiatric disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

In providing the requested opinion, the examiner should comment on the relevant evidence of record, to include the service treatment records showing treatment for groin pain, dysuria, and right testicle pain, and the September 2016 private medical opinion linking the Veteran's erectile dysfunction to his claimed in-service sexual assault.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


